838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gilbert P. RICHARDSON, Sr., Plaintiff-Appellant,v.MANOR CARE NURSING HOME ARLINGTON, INC., Mary Joe Sbitani,Utilization Review Committee, James Ambury, GordonAvery, Stephen Fheehy, Defendants-Appellees.
No. 86-2101.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1987.Decided Jan. 26, 1988.

Gilbert P. Richardson, Sr., appellant pro se.
John David McGavin, Lewis, Tydings, Bryan & Trichilo, for appellees.
Before DONALD RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing this action without prejudice to the Richardsons' right to refile in state court is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Richardson v. Manor Care Nursing Home, C/A No. 86-0078 (E.D.Va. April 4, 1986).


2
AFFIRMED.